DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Appeal Board Decision on 6/30/2022.  
In regards to the previous 103 rejections, these rejections have been overturned and they are therefore withdrawn.
EXAMINER’S AMENDMENT
Authorization for this Amendment was granted over the phone by Attorney of Record Randy Tucker on 7/27/2022 and 7/28/2022.
The application has been amended as follows:
Replace claim 1 with the following:
A respiratory assembly comprising:
    	at least one connector, wherein a base is in fluid communication with a hose or fluid source for allowing gaseous flowthrough between the at least one connector, the base, and the hose or fluid source;
	a pair of sockets separable from the at least one connector, wherein the sockets are selectively engaged with the at least one connector, wherein each socket is independently movable relative to the other socket, wherein each socket defines:
	a collar comprising a socket tip for receiving a respective eyelet that is configured to connect to a user’s nare such that the eyelet does not extend into a respective nostril when the eyelet is connected to a user’s nare;
	a cavity extending through the collar;
	wherein the collar has a first mode of operation in which the socket tip is engaged with an eyelet and a second mode of operation in which the socket tip is not engaged with the eyelet through retraction of the socket tip in response to manipulation by a user,
wherein the respiratory assembly is maskless such that fluid from the hose or fluid source flows through the connector into the user’s nares but not into the user’s mouth when the respiratory assembly is worn by the user.
Replace claim 11 with the following:
A method of providing fluid to a patient’s nasal passages, the method comprising:
	releasably attaching a socket tip of a respiratory assembly to an eyelet that is configured to connect to a patient’s nare; wherein the respiratory assembly comprises:
	at least one connector, wherein a base is in fluid communication with a hose or fluid source for allowing gaseous flowthrough between the at least one connector, the base, and the hose or fluid source;
	a pair of sockets separable from the at least one connector, wherein the sockets are selectively engaged with the at least one connector, wherein each socket is independently movable relative to the other socket, wherein each socket defines:
	a collar comprising a socket tip for receiving a respective eyelet that is configured to connect to the patient’s nare such that the eyelet does not extend into a respective nostril when the eyelet is connected to a user’s nare;
	a cavity extending through the collar;
	wherein the collar has a first mode of operation in which the socket tip is engaged with an eyelet and a second mode of operation in which the socket tip is not engaged with the eyelet through retraction of the socket tip in response to manipulation by a user;
	wherein the respiratory assembly is maskless such that fluid from the hose or fluid source flows through the connector into the patient’s nares but not into the patient’s mouth when the respiratory assembly is worn by the patient;
	releasably attaching the eyelet to the patient’s nare;
	initiating flow of fluid from the fluid source, whereby fluid is provided to the patient’s nasal passages.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, fails to disclose all of the structural and functional limitations as described in the claims.
Closest prior art of record is Ho (US 2012/0318271) in view of Chandran (US 2007/0272249).
Ho discloses -	a respiratory assembly comprising: at least one connector (base 44), wherein the base (circuit portion 30) is in fluid communication with a hose or fluid source (pressure support system 12) for allowing gaseous flowthrough between the at least one connector, the base, and the hose or fluid source (paragraph 30); a pair of sockets (platforms 48), wherein each socket defines: a collar comprising a socket tip for receiving a respective eyelet that connects to a user's nare; a cavity extending through the collar (cavity 45 extends through nasal apertures 47, paragraph 36, Fig 5); wherein the collar has a first mode of operation in which the socket tip is engaged with an eyelet (pillows and platforms may be coupled and uncoupled, paragraph 33) and a second mode of operation in which the socket tip is not engaged with the eyelet (pillows and platforms may be coupled and uncoupled, paragraph 33) through retraction of the socket tip in response to manipulation by a user (flexibility in structure allows “snapping” of pillows on/off platforms, paragraph  52,), wherein the respiratory assembly is maskless such that fluid from the hose or fluid source flows through the connector into the user's nares but not into the user's mouth when the respiratory assembly is worn by the user (nasal interface, no delivery to mouth, Fig 1) and Chandran teaches sockets separable from the at least one connector (spacers 166 and 168, 270 and 272 may be removably joined to cushion, paragraph 97 like 14-18), wherein the sockets are selectively engaged with the at least one connector (see Annotated Fig 37 and 38), wherein each socket is independently movable relative to the other socket (spacers independent of each other, Fig 39 and 44).
Neither Ho nor Chandran teaches wherein the eyelet does not extend into a respective nostril when the eyelet is connected to a user’s nare.  Further, as the device of Ho uses the nasal pillows to stabilize the position of the device, modifying to prevent the eyelet from entering the nares would impede the function of Ho and require heavily modifying the interface between the nostrils and the device in a manner which would be unreasonable without hindsight.
Therefore independent claims 1 and 11 as well as dependent claims 2-10 and 12-20 are allowable over the prior art of record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785